

117 S2449 IS: Federal Firearms Licensee Protection Act of 2021
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2449IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mr. Graham (for himself, Mr. Cornyn, Mr. Tillis, Mr. Hawley, Mr. Cruz, Mr. Crapo, Mr. Risch, Mrs. Blackburn, Mr. Rubio, Mr. Tuberville, Mr. Cassidy, Mrs. Capito, Mr. Inhofe, Mr. Braun, Mr. Cotton, Mr. Grassley, Mrs. Hyde-Smith, Mr. Cramer, Mr. Boozman, Mr. Daines, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend chapter 44 of title 18, United States Code, to enhance penalties for theft of a firearm from a Federal firearms licensee.1.Short titleThis Act may be cited as the Federal Firearms Licensee Protection Act of 2021.2.Amendments to enhance certain penaltiesSection 924 of title 18, United States Code, is amended—(1)by striking subsection (i) and inserting the following:(i)(1)(A)A person who knowingly violates section 922(u), or attempts to do so, shall be fined under this title, imprisoned not more than 20 years, or both.(B)In the case of a violation described in subparagraph (A) that occurs during the commission of—(i)a burglary, the term of imprisonment shall be not less than 3 years; or(ii)a robbery, the term of imprisonment shall be not less than 5 years.(2)In this subsection—(A)the term burglary means the unlawful entry into, or remaining in, the business premises of a licensed importer, licensed manufacturer, or licensed dealer with the intent to commit a crime; and(B)the term robbery has the meaning given the term in section 1951(b).; and(2)in subsection (m), by inserting or attempts to do so, after or licensed collector,.